

117 HR 4852 IH: Residential Solar Opportunity Act of 2021
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4852IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Sánchez (for herself, Ms. Sewell, and Mr. Gomez) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make the credit for a residential energy efficient property permanent.1.Short titleThis Act may be cited as the Residential Solar Opportunity Act of 2021. 2.Making the credit for a residential energy efficient property permanent(a)Adjustment of applicable percentageSection 25D(g) of the Internal Revenue Code of 1986 is amended to read as follows:(g)Applicable percentageFor purposes of subsection (a), the applicable percentage shall be—(1)in the case of property placed in service after December 31, 2016, and before January 1, 2027, 30 percent,(2)in the case of property placed in service after December 31, 2026, and before January 1, 2028, 26 percent,(3)in the case of property placed in service after December 31, 2027, and before January 1, 2029, 22 percent, and(4)in the case of property placed in service after December 31, 2028, 10 percent..(b)Repeal of termination dateSection 25D of such Code is amended by striking subsection (h).